DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (2019/0061044) in view of Moe et al. (7,687,719).  Jeong discloses a clad metal pipe (Fig. 4) manufactured with a clad metal plate (10,20; Fig. 4, step 3) having a metal base layer (20) and a metal clad layer (10) which are roll bonded ([0040],[0041],[0064]).  Jeong discloses a roll bending forming method of bending the clad layer tube edges against one another (Fig. 4, step 4) and welding the clad layer edges along an entire seam area (Fig. 4, step 5) between the longitudinal edges of the clad layer (10).  Jeong discloses a step of deburring of the weld bead ([0063], line 17-23) by grinding.  Jeong does not disclose bending both of the clad layer and base layer longitudinal edges prior to welding. 
Moe teaches a clad metal plate (61; col. 3, lines 65-67 and col. 4, lines 1-3) which includes a base layer (61) and a clad layer (64).  Moe teaches bending both longitudinal side edges (left and right 66,67; Fig. 2) of the base layer (61) and the clad layer (64) so that each of the base layer (61) and clad layer (64) are bent toward a side of the base layer (Fig. 2) so that an entirely of opening faces (seam 54; Fig. 2) of a pipe blank (58) includes the clad layer (64).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to bend each of the longitudinal edges of the clad layer and base layer of Jeong as taught by Moe so that an entirety of opening faces of the pipe blank includes the clad layer in order for the weld joint to be constructed of the clad layer.
Regarding claims 2 and 3, Jeong discloses that the clad layer edges, Fig. 3, step 4 are bent about 90° with a thickness of the bent portions being greater (between 1 and 2 times) a thickness of the base layer (20) and Moe teaches about 90° bending of clad and base longitudinal edges (Fig. 2).  Regarding claim 4, Jeong discloses that the clad layer (10) is on an outside of the clad pipe (Fig. 3).  Regarding claim 5, Jeong discloses that the base layer (10) is on an inside of the clad pipe (Fig. 4) and Moe teaches that the clad layer (64) is on the inside. Regarding claims 6 and 7, Jeong discloses carbon steel [0036] and alloy steel (steel is an alloy), other steels [0035] and steels ([0036], stainless) for the clad steel plate.
Response to Arguments
Applicant's arguments filed 8-23-2022 have been fully considered.  The reference to Moe teaches that it is known to bend both a clad layer and base layer longitudinal edge to create a seam consisting of the clad layer so that a weld is constructed of the clad layer and it would be an obvious modification to bend clad and base layer longitudinal edges to create the steel pipe blank of Jeong as taught by Moe so that lateral portions of the clad layer (Jeong, Fig. 4 step 5) do not cover portions of the base layer after welding and this would make weld bead removal easier since there is not as much overlapping clad layer material to grind.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725